DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 22, 2021 has been entered and considered by the Examiner.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the gaze region obtaining unit is configured to” and “the brightness adjustment unit is configured to”, “a brightness increasing sub-unit configured to”, “a center position coordinate obtaining sub-unit, configured to” and “a gaze point coordinate obtaining sub-unit, configured to”, and “the pupil center position obtaining unit is configured to” in claims 13, 15, 16, and 17 respectively are considered to read on gaze region obtaining unit 22 (pg. 22, Lines 17-29; 22 FIG. 9) and brightness adjustment unit 23 (pg. 23, Lines 1-13; 23 FIG. 9), brightness adjustment unit 23 (pg. 23, Lines 1-13; 23 FIG. 9), gaze region obtaining unit 22 (pg. 22, Lines 17-29; 22 FIG. 9), and pupil center position obtaining unit 21 (pg. 22, Lines 4-22; 21 FIG. 9) respectively.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al., U.S. Patent Application Publication 2013/0050070 A1 (hereinafter Lewis), in view of Qin et al., U.S. Patent Application Publication 2019/0121427 A1 (hereinafter Qin), Balan et al., U.S. Patent Application Publication 2013/0114043 A1 (hereinafter Balan), and Song, U.S. Patent Application Publication 2019/0138092 A1 (hereinafter Song).
Regarding claim 5, Lewis teaches a; method for a virtual reality device, comprising; through a gaze-point determining method, wherein the gaze-point determining method (FIGS. 6A, 7, and 13, paragraph[0116] of Lewis teaches FIG. 7 is a flowchart of a method embodiment for determining gaze in a see-through, near-eye mixed reality display system and provides an overall view of how a near-eye display device can leverage its geometry of optical components to determine gaze; one or more processors such as that in processing unit 4, the mobile device 5, the control circuitry 136, or the hub computing system 12 alone or in combination 12 determine in step 602 boundaries for a gaze detection coordinate system; in step 604, a gaze vector for each eye is determined based on reflected eye data including glints, and in step 606 a point of gaze, e.g. what the user is looking at, is determined for the two eyes in a three-dimensional (3D) user field of view; as the positions and identity of objects in the user field of view are tracked, for example, by embodiments like in FIGS. 6A-6F, in step 608, any object at the point of gaze in the 3D user field of view is identified; in many embodiments, the three-dimensional user field of view includes displayed virtual objects and an actual direct view of real objects; and the term object includes a person, and See also at least paragraphs[0004] and [0108] of Lewis) comprises: acquiring a center position coordinate of a pupil of a user, and (FIGS. 6A, 7, 9, and 13 paragraph[0144] of Lewis teaches FIG. 13 illustrates a method embodiment for determining a gaze vector based on the determined centers for the pupil, the cornea and the rotation of the eyeball and which embodiment may be used to implement step 604; in step 652, the one or more processors model an optical axis 178 for the eye as a ray extending from the fixed center of rotation of the eyeball through the determined cornea and pupil centers and in step 654 applies a correction to the modeled optical axis for estimating a visual axis; and in step 656, the one or more processors extend the estimated visual axis from the pupil through the display optical system of the see-through, near-eye display into the user field of view, and See also at least paragraph[0120] of Lewis); but does 
However, Qin teaches determining a coordinate of a gaze point in a display region viewed by the user by means of mapping, based on the center position coordinate of the pupil; determining a gaze region of the user based on the coordinate of the gaze point, (FIG. 1, Claim 1 of Qin teaches a gaze estimation method for a headset device based on iris and pupil, which only needs a single camera, a single infrared light source and a central calibration point which is each provided within four average regions at a screen, characterized in that the method includes following steps: (1) eye movement feature extraction: inside the headset device, human eyes are close to the screen and the camera, a concept of first acquiring an outline of the eye movement feature and then positioning an eye movement feature center is used for a human eye image captured by the camera under a near-infrared light, and as for segmented feature regions of the pupil and iris, 2D central parameters of the pupil and iris are acquired by using an edge detection and an ellipse fitting algorithm; (2) 3D modeling of the eye movement feature: relative positions and distances between the human eyes and the screen as well as the human eyes and the camera remain constant, and meanwhile the pupil and the iris are not located in the same plane and the iris is in front of the pupil; according to a conversion formula from an image pixel coordinate system to a camera coordinate system, 2D image information of the human eyes, which is captured by the camera when the human eyes observe the central calibration points within four regions at the screen, is combined with position information of the calibration points , and a 3D gaze mapping model is obtained by 3D modeling an eye movement feature vector, i.e. 3D central coordinate parameters of the pupil and iris when the human eyes gaze at the central calibration points  within four regions are obtained; and (3) estimation of a gaze point position: when the human eyes gaze at any point on the screen, the central parameters of the pupil and iris extracted from the 2D human eye image are compared with a 2D center of four calibration points, to position a gaze region of the human eyes, by using the established 3D gaze mapping model to calculate 3D coordinates of a pupil center and an iris center within the gaze region, a pupil-iris 3D gaze direction vector is obtained and combined with angle information of the gaze estimation to obtain a final gaze point position of the human eyes, and See also at least paragraph[0082] of Qin); but the combination of Lewis and Qin do not expressly teach contrast adjusting; wherein the display region viewed by the user further comprises a non-gaze region located outside the gaze region; and adjusting brightness of the gaze region and brightness of the non-gaze region, to make the brightness of the gaze region different from the brightness of the non-gaze region.
However, Balan teaches contrast adjusting; wherein the display region viewed by the user further comprises a non-gaze region located outside the gaze region; and adjusting brightness of the gaze region and brightness of the non-gaze region (FIG. 1G, paragraph[0089] of Balan teaches in one embodiment, brightness of the see-through display is adjusted based on the light intensity of the region being gazed at (step 408); in one embodiment, brightness of the see-through display is adjusted based on the light intensity of the region and the pupil size (step 410), and See also at least ABSTRACT and paragraphs[0083]-[0088], and Claim 9 of Balan), but the combination of Lewis, Qin, and Balan still do not expressly teach to make the brightness of the gaze region different from the brightness of the non-gaze region.
However, Song teaches to make the brightness of the gaze region different from the brightness of the non-gaze region (FIG. 4C, paragraph[0047] of Balan teaches for example, as shown in FIG. 4C, the first display unit D1 and the second display unit D2 can reduce the backlight brightness of the second non-gaze region F4, such that in the frame F′ displayed by the first display unit D1 and the second display unit D2 together, only the second gaze region F3 gazed by the user's eye E maintains the original brightness and the second non-gaze region F4 not gazed by the user's eye E becomes dark to achieve power saving effect; in addition, if the brightness of the frame F′ displayed by the first display unit D1 and the second display unit D2 together is already dark, in order to enable the second gaze region F3 to be displayed more clearly for the convenience of the user, the first display unit D1 can also increase the backlight brightness of the second gaze region F3, but not limited to this; that is to say, the invention improves the contrast between the second gaze region F3 and the second non-gaze region F4 by making the display parameters of the second gaze region F3 and the second non-gaze region F4 different; moreover, in addition to changing the brightness parameter, other display parameters of the second attention region F3 and/or the second non-gaze region F4, such as contrast, resolution, color saturation, etc., can be also changed; and in addition, one display parameter or a plurality of display parameters can be adjusted to improve the contrast between the second gaze region F3 and the second non-gaze region F4 (i.e., Song teaches changing brightness of a non-gaze region and even a gaze region to be different from each other thereby improving contrast between the gaze region and the non-gaze region)).
Furthermore, Lewis, Qin, Balan, and Song are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem suitably detecting, with the detection device, an eye of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lewis based on Qin, Balan, and Song for contrast adjusting; determining a coordinate of a gaze point in a display region viewed by a user; determining a coordinate of a gaze point in a display region viewed by the user by means of mapping, based on the center position coordinate of the pupil; determining a gaze region of the user based on the coordinate of the gaze point; and adjusting brightness of the gaze region.  One reason for the modification as taught by Qin is to suitably estimate a gaze point position of human eyes for a headset device (ABSTRACT of Qin).  Another reason for the modification as taught by Balan is to suitably control brightness of a see-though, near-eye mixed display device based on light intensity of what the user is gazing at (ABSTRACT of Balan).  Still another reason for the modification as taught by Song is to suitably improve contrast between a gaze region and a non-gaze region (paragraph[0047] of Song).
Claims 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qin, in view of Balan, and Song.
Regarding claim 13, Qin teaches apparatus, comprising a gaze region obtaining unit and;, wherein, 5Preliminary AmendmentAtty. Docket: 1734-441 the gaze region obtaining unit is configured to determine a coordinate of a gaze point in a display region viewed by a user according to a center position coordinate of a pupil of a user, and to determine a gaze region of the user according to the coordinate of the gaze point, (FIG. 1, paragraph[0082] of Qin teaches wherein, (Xcl,Ycl,Zcl) is the 3D central coordinate of the pupil, (Xc2,Yc2,Zc2) is the 3D central coordinate of the iris, d is the distance from the pupil plane to a screen plane, and ϕ is the angle information of the gaze direction; and therefore, through the 3D center of the pupil and the 3D center of the iris obtained in the first step in step 3, by combining the angle information of the gaze direction and the distance from the pupil to the screen, a coordinate of the gaze point position on the screen can be accurately acquired, so as to guarantee the accuracy of the gaze point estimation and meanwhile greatly reduce the complexity of the system structure and the calibration process, and Claim 1 of Qin teaches a gaze estimation method for a headset device based on iris and pupil, which only needs a single camera, a single infrared light source and a central calibration point which is each provided within four average regions at a screen, characterized in that the method includes following steps: (1) eye movement feature extraction: inside the headset device, human eyes are close to the screen and the camera, a concept of first acquiring an outline of the eye movement feature and then positioning an eye movement feature center is used for a human eye image captured by the camera under a near-infrared light, and as for segmented feature regions of the pupil and iris, 2D central parameters of the pupil and iris are acquired by using an edge detection and an ellipse fitting algorithm; (2) 3D modeling of the eye movement feature: relative positions and distances between the human eyes and the screen as well as the human eyes and the camera remain constant, and meanwhile the pupil and the iris are not located in the same plane and the iris is in front of the pupil; according to a conversion formula from an image pixel coordinate system to a camera coordinate system, 2D image information of the human eyes, which is captured by the camera when the human eyes observe the central calibration points within four regions at the screen, is combined with position information of the calibration points , and a 3D gaze mapping model is obtained by 3D modeling an eye movement feature vector, i.e. 3D central coordinate parameters of the pupil and iris when the human eyes gaze at the central calibration points  within four regions are obtained; and (3) estimation of a gaze point position: when the human eyes gaze at any point on the screen, the central parameters of the pupil and iris extracted from the 2D human eye image are compared with a 2D center of four calibration points, to position a gaze region of the human eyes, by using the established 3D gaze mapping model to calculate 3D coordinates of a pupil center and an iris center within the gaze region, a pupil-iris 3D gaze direction vector is obtained and combined with angle information of the gaze estimation to obtain a final gaze point position of the human eyes, and See also at least ABSTRACT of Qin); but does not expressly teach a contrast adjusting; a brightness adjustment unit; wherein the display region viewed by the user further comprises a non-gaze region located outside the gaze region; and the brightness adjustment unit is configured to adjust brightness of the gaze region and brightness of the non-gaze region, to make the brightness of the gaze region different from the brightness of the non-gaze region.  
However, Balan teaches a contrast adjusting; a brightness adjustment unit (258, 262 FIG. 1G, paragraph[0079] of Balan teaches the brightness control logic 258 controls brightness of the see-through display; the brightness control logic 258 has opacity control logic 260 for controlling the opacity of the see-through display, and image brightness control logic 262 for controlling the brightness of images presented on the see-through display; and in one embodiment, the brightness control logic 258 outputs control signals for controlling opacity and image brightness, and See also at least ABSTRACT and paragraphs[0078], [0080]-[0088], and Claim 9 of Balan); wherein the display region viewed by the user further comprises a non-gaze region located outside the gaze region; and the brightness adjustment unit is configured to adjust brightness of the gaze region and brightness of the non-gaze region, (FIG. 1G, paragraph[0089] of Balan teaches in one embodiment, brightness of the see-through display is adjusted based on the light intensity of the region being gazed at (step 408); in one embodiment, brightness of the see-through display is adjusted based on the light intensity of the region and the pupil size (step 410), and See also at least ABSTRACT and paragraphs[0079]-[0088], and Claim 9 of Balan); but the combination of Qin, Balan, and Song still do not expressly teach to make the brightness of the gaze region different from the brightness of the non-gaze region.
However, Song teaches to make the brightness of the gaze region different from the brightness of the non-gaze region (FIG. 4C, paragraph[0047] of Balan teaches for example, as shown in FIG. 4C, the first display unit D1 and the second display unit D2 can reduce the backlight brightness of the second non-gaze region F4, such that in the frame F′ displayed by the first display unit D1 and the second display unit D2 together, only the second gaze region F3 gazed by the user's eye E maintains the original brightness and the second non-gaze region F4 not gazed by the user's eye E becomes dark to achieve power saving effect; in addition, if the brightness of the frame F′ displayed by the first display unit D1 and the second display unit D2 together is already dark, in order to enable the second gaze region F3 to be displayed more clearly for the convenience of the user, the first display unit D1 can also increase the backlight brightness of the second gaze region F3, but not limited to this; that is to say, the invention improves the contrast between the second gaze region F3 and the second non-gaze region F4 by making the display parameters of the second gaze region F3 and the second non-gaze region F4 different; moreover, in addition to changing the brightness parameter, other display parameters of the second attention region F3 and/or the second non-gaze region F4, such as contrast, resolution, color saturation, etc., can be also changed; and in addition, one display parameter or a plurality of display parameters can be adjusted to improve the contrast between the second gaze region F3 and the second non-gaze region F4 (i.e., Song teaches changing brightness of a non-gaze region and even a gaze region to be different from each other thereby improving contrast between the gaze region and the non-gaze region)).
Furthermore Qin, Balan, and Song are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem suitably detecting, with the detection device, an eye of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Qin based on Balan and Song to have a contrast adjusting apparatus; a brightness adjustment unit; wherein the display region viewed by the user further comprises a non-gaze region located outside the gaze region; and the brightness adjustment unit is configured to adjust brightness of the gaze region and brightness of the non-gaze region, to make the brightness of the gaze region different from the brightness of the non-gaze region.  One reason for the modification as taught by Balan is to suitably control brightness of a see-though, near-eye mixed display device based on light intensity of what the user is gazing at (ABSTRACT of Balan).  Still another reason for the modification as taught by Song is to suitably improve contrast between a gaze region and a non-gaze region (paragraph[0047] of Song).
Regarding claim 18, Qin, Balan, and Song teach a virtual reality device, comprising the contrast adjusting apparatus according to claim 13 (FIG. 4A, paragraph[0121] of Balan teaches FIG. 4A is a block diagram of one embodiment of hardware and software components of a see-through, near-eye, mixed reality display unit as may be used with the embodiments described in this disclosure; FIG. 4B is a block diagram describing the various components of processing unit 4; in this embodiment, near-eye display device 2, receive instructions about a virtual image from processing unit 4 and provides the sensor information back to processing unit 4; processing unit 4, the components of which are depicted in FIG. 4B, will receive the sensory information from the display device 2 and may also receive sensory information from hub computing device 12 (See FIG. 1); and based on that information, processing unit 4 will determine where and when to provide a virtual image to the user and send instructions accordingly to the control circuitry 136 of the display device 2, and See also at least paragraphs[0122]-[0125], and [0222] of Balan).
Regarding claim 19, Qin, Balan, and Song teach the virtual reality device according to claim 18, further comprising an image acquisition apparatus, wherein the image acquisition apparatus is configured to obtain an image of the pupil of the user (FIGS. 1A-1C, and 4A, paragraph[0072] of Balan teaches in one example, a visible light camera also commonly referred to as an RGB camera may be the sensor, and an example of an optical element or light directing element is a visible light reflecting mirror which is partially transmissive and partially reflective; the visible light camera provides image data of the pupil of the user's eye, while IR photodetectors 152 capture glints which are reflections in the IR portion of the spectrum; if a visible light camera is used, reflections of virtual images may appear in the eye data captured by the camera; an image filtering technique may be used to remove the virtual image reflections if desired; and an IR camera is not sensitive to the virtual image reflections on the eye, and See also at least paragraphs[0071], [0121]-[0125], and [0222] of Balan).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qin, in view of Balan, Song, and Cho et al., U.S. Patent Application Publication 2018/0032133 A1 (hereinafter Cho).
Regarding claim 16, Qin, Balan, and Song teach the contrast adjusting apparatus according to claim 13, wherein the gaze region obtaining unit further comprises:; , configured to obtain the center position coordinate of the pupil of the user; and;, configured to determine the coordinate of the gaze point in the display region viewed by the user by means of mapping, according to the center position coordinate of the pupil (FIG. 1, paragraph[0082] of Qin teaches wherein, (Xcl,Ycl,Zcl) is the 3D central coordinate of the pupil, (Xc2,Yc2,Zc2) is the 3D central coordinate of the iris, d is the distance from the pupil plane to a screen plane, and ϕ is the angle information of the gaze direction; and therefore, through the 3D center of the pupil and the 3D center of the iris obtained in the first step in step 3, by combining the angle information of the gaze direction and the distance from the pupil to the screen, a coordinate of the gaze point position on the screen can be accurately acquired, so as to guarantee the accuracy of the gaze point estimation and meanwhile greatly reduce the complexity of the system structure and the calibration process, and Claim 1 of Qin teaches a gaze estimation method for a headset device based on iris and pupil, which only needs a single camera, a single infrared light source and a central calibration point which is each provided within four average regions at a screen, characterized in that the method includes following steps: (1) eye movement feature extraction: inside the headset device, human eyes are close to the screen and the camera, a concept of first acquiring an outline of the eye movement feature and then positioning an eye movement feature center is used for a human eye image captured by the camera under a near-infrared light, and as for segmented feature regions of the pupil and iris, 2D central parameters of the pupil and iris are acquired by using an edge detection and an ellipse fitting algorithm; (2) 3D modeling of the eye movement feature: relative positions and distances between the human eyes and the screen as well as the human eyes and the camera remain constant, and meanwhile the pupil and the iris are not located in the same plane and the iris is in front of the pupil; according to a conversion formula from an image pixel coordinate system to a camera coordinate system, 2D image information of the human eyes, which is captured by the camera when the human eyes observe the central calibration points within four regions at the screen, is combined with position information of the calibration points , and a 3D gaze mapping model is obtained by 3D modeling an eye movement feature vector, i.e. 3D central coordinate parameters of the pupil and iris when the human eyes gaze at the central calibration points  within four regions are obtained; and (3) estimation of a gaze point position: when the human eyes gaze at any point on the screen, the central parameters of the pupil and iris extracted from the 2D human eye image are compared with a 2D center of four calibration points, to position a gaze region of the human eyes, by using the established 3D gaze mapping model to calculate 3D coordinates of a pupil center and an iris center within the gaze region, a pupil-iris 3D gaze direction vector is obtained and combined with angle information of the gaze estimation to obtain a final gaze point position of the human eyes); but do not expressly teach a center position coordinate obtaining sub-unit; a gaze point coordinate obtaining sub-unit.  
Cho teaches a center position coordinate obtaining sub-unit (223 FIG. 5, paragraph[0084] of Cho teaches the vector specifying unit 225 specifies the vector V from the center of the corneal curvature of the user's eye to the pupil center in the captured image on the basis of the coordinate position of the pupil center specified by the pupil specifying unit 223 and the vector of the intersection line transmitted from the obtaining unit 224; the vector specifying unit 225 specifies the virtual interconnecting point between the vector of the intersection line obtained by the obtaining unit 224 and the image sensor of the camera 116, that is, the coordinate position on the captured image; then, the intersecting point between the vector of the intersection line and the image sensor is set as the center of the corneal curvature, and the vector V therefrom to the pupil center is specified; the vector V contains the information of the leading end of the vector (center of the corneal curvature) and the terminal end of the vector (the pupil center); and the vector specifying unit 225 transmits the specified vector V to the displacement detection unit 226, and See also at least paragraph[0078] of Cho); a gaze point coordinate obtaining sub-unit (227 FIG. 5, paragraph[0151] of Cho teaches at the step S1213, the correction unit 227 corrects the gaze position detected by the eye-gaze detection unit 221 on the basis of the displacement amount that has been transmitted from the displacement detection unit 226; and specifically, the correction unit 227 outputs, as the gaze position, the coordinate position obtained by adding a vector opposite to the vector indicated as the displacement amount to the coordinates of the gaze position detected by the eye-gaze detection unit 221, and See also at least paragraphs[0078]-[0086], [0152] of Cho).
Furthermore, Qin, Balan, Song, and Cho are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same Qin based on Balan, Song, and Cho to have a center position coordinate obtaining sub-unit; a gaze point coordinate obtaining sub-unit.  One reason for the modification as taught by Cho is to suitably detect a displacement of the mounting state of a head mounted display (ABSTRACT and paragraph[0007] of Cho).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qin, in view of Balan, Song, Cho, and Yoo, U.S. Patent Application Publication 2006/0147094 A1 (hereinafter Yoo).
Regarding claim 17, Quin, Balan, Song, and Cho teach the contrast adjusting apparatus according to claim 16, further comprising; obtain image information of an eyeball of the user and image formation of a periphery of the eyeball (FIG. 1, Claim 1 of Qin teaches a gaze estimation method for a headset device based on iris and pupil, which only needs a single camera, a single infrared light source and a central calibration point which is each provided within four average regions at a screen, characterized in that the method includes following steps: (1) eye movement feature extraction: inside the headset device, human eyes are close to the screen and the camera, a concept of first acquiring an outline of the eye movement feature and then positioning an eye movement feature center is used for a human eye image captured by the camera under a near-infrared light, and as for segmented feature regions of the pupil and iris, 2D central parameters of the pupil and iris are acquired by using an edge detection and an ellipse fitting algorithm; (2) 3D modeling of the eye movement feature: relative positions and distances between the human eyes and the screen as well as the human eyes and the camera remain constant, and meanwhile the pupil and the iris are not located in the same plane and the iris is in front of the pupil; according to a conversion formula from an image pixel coordinate system to a camera coordinate  system, 2D image information of the human eyes, which is captured by the camera when the human eyes observe the central calibration points within four regions at the screen, is combined with position information of the calibration points, and a 3D gaze mapping model is obtained by 3D modeling an eye movement feature vector, i.e. 3D central coordinate  parameters of the pupil and iris when the human eyes gaze  at the central calibration points within four regions are obtained; and (3) estimation of a gaze point position: when the human eyes gaze  at any point on the screen, the central parameters of the pupil and iris extracted from the 2D human eye image are compared with a 2D center of four calibration points, to position a gaze region of the human eyes, by using the established 3D gaze mapping model to calculate 3D coordinates of a pupil center and an iris center within the gaze region, a pupil-iris 3D gaze direction vector is obtained and combined with angle information of the gaze estimation to obtain a final gaze point position of the human eyes), 6Preliminary AmendmentAtty. Docket: 1734-441but do not expressly teach a pupil center position obtaining unit, wherein the pupil center position obtaining unit is configured to:; extract a feature of the image information of the eyeball of the user and a feature of the image information of the periphery of the eyeball to obtain an image of the pupil of the user; and determine a center position coordinate of the image of the pupil of the user.  
However, Yoo teaches a pupil center position obtaining unit, wherein the pupil center position obtaining unit is configured to:; extract a feature of the image information of the eyeball of the user and a feature of the image information of the periphery of the eyeball to obtain an image of the pupil of the user; and determine a center position coordinate of the image  (FIGS. 2-3 paragraph[0093] of Yoo teaches the image capturing unit 21 digitalizes and quantizes an inputted image, and achieves an appropriate image for the iris recognition by detecting an eye blink and a location of a pupil and analyzing a distribution of vertical edge components; the reference point detector 22 detects any reference point of the pupil from the acquired image and to thereby detect an actual center point of the pupil; the inner boundary detector 23 detects an inner boundary wherein the pupil boundary on the iris; the outer boundary detector 24 detects an outer boundary wherein the iris borders on a sclera; the image coordinates converter 25 converts a Cartesian coordinates system of a divided iris pattern image into a polar coordinates system and defines an origin of the coordinates as a center of a circular pupil boundary; the image analysis region defining unit 26 classifies analysis regions of the iris image in order to uses the iris pattern defined based on clinical experiences of the iridology; the image smoothing unit 27 smoothes the image by filtering the analysis region of the iris image based on scale space in order to clearly distinguish a brightness distribution difference between neighboring pixels of the image; the image normalizing unit 28 normalizes a low-order moment with a mean size, wherein the low-order moment is used for the smoothen image; the shape descriptor extractor 29 generates a Zernike moment based on the feature point extracted from the scale space and the scale illumination and extracts a rotation-invariant and noise-resistant by using Zernike moment shape descriptor; and also, the reference value storing unit 30 (i.e., the iris pattern registering unit 14 and the iris DB of FIG. 1) stores a reference value as a template form by comparing stability of the Zernike moment to a similarity of Euclid distance, wherein the image pattern is projected into 25 spaces, and See also at least ABSTRACT and paragraphs[0032] and [0034]-[0035] of Yoo).
Furthermore, Qin, Balan, Song, Cho, and Yoo are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem suitably detecting, with the detection device, an eye of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Qin based on Balan, Song, Cho, and Yoo to have a pupil center position obtaining unit, wherein the pupil center position obtaining unit is configured to: obtain image information of the eyeball of the user and image information of the periphery of the eyeball, extract a feature of the image information of the eyeball of the user and a feature of the image information of the periphery of the eyeball to obtain an image of the pupil of the user; and determine a center position coordinate of the image of the pupil of the user.  One reason for the modification as taught by Yoo is to suitably detect a pupil for iris recognition based on an iris of an eye (paragraph[0027] of Yoo).

Potentially Allowable Subject Matter
Claim 2 is allowable, because for claim 2 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 3-4, and 20 are allowable because for each of claims 3-4, and 20, in light of their dependency on claim 2, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still in addition, claims 6, 8-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 6, 8-11, and .

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 5, Applicants submitted that the prior art of record does not disclose or teach the following limitations: “adjusting brightness of the gaze region and brightness of the non-gaze region, to make the brightness of the gaze region different from the brightness of the non-gaze region”.
In regard to currently amended claim 13, Applicants submitted that the prior art of record does not disclose or teach the following limitations: “the brightness adjustment unit is configured to adjust brightness of the gaze region and brightness of the non-gaze region, to make the brightness of the gaze region different from the brightness of the non-gaze region”.
Examiner respectfully disagrees.  In regard to the arguments ‘A’ and ‘B’ summarized above paragraph[0089] of Balan teaches in one embodiment, brightness of the see-through display is adjusted based on the light intensity of the region being gazed at (step 408); in one embodiment, brightness of the see-through display is adjusted based on the light intensity of the region and the pupil size (step 410), and See also at least ABSTRACT and paragraphs[0079]-[0088], and Claim 9 of Balan.
Thus, Balan teaches adjusting brightness of a see-through region based on light intensity of a region of the see-through display being gazed at and the pupil size.
Balan teaches for example, as shown in FIG. 4C, the first display unit D1 and the second display unit D2 can reduce the backlight brightness of the second non-gaze region F4, such that in the frame F′ displayed by the first display unit D1 and the second display unit D2 together, only the second gaze region F3 gazed by the user's eye E maintains the original brightness and the second non-gaze region F4 not gazed by the user's eye E becomes dark to achieve power saving effect; in addition, if the brightness of the frame F′ displayed by the first display unit D1 and the second display unit D2 together is already dark, in order to enable the second gaze region F3 to be displayed more clearly for the convenience of the user, the first display unit D1 can also increase the backlight brightness of the second gaze region F3, but not limited to this; that is to say, the invention improves the contrast between the second gaze region F3 and the second non-gaze region F4 by making the display parameters of the second gaze region F3 and the second non-gaze region F4 different; moreover, in addition to changing the brightness parameter, other display parameters of the second attention region F3 and/or the second non-gaze region F4, such as contrast, resolution, color saturation, etc., can be also changed; and in addition, one display parameter or a plurality of display parameters can be adjusted to improve the contrast between the second gaze region F3 and the second non-gaze region F4.
Thus, Song teaches changing brightness of a non-gaze region and even a gaze region to be different from each other thereby improving contrast between the gaze region and the non-gaze region.
Furthermore, as mentioned above in regard to claim 5, Lewis, Qin, Balan, and Song are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem suitably detecting, with the detection device, an Lewis based on Qin, Balan, and Song for contrast adjusting; determining a coordinate of a gaze point in a display region viewed by a user; determining a coordinate of a gaze point in a display region viewed by the user by means of mapping, based on the center position coordinate of the pupil; determining a gaze region of the user based on the coordinate of the gaze point; and adjusting brightness of the gaze region.  One reason for the modification as taught by Qin is to suitably estimate a gaze point position of human eyes for a headset device (ABSTRACT of Qin).  Another reason for the modification as taught by Balan is to suitably control brightness of a see-though, near-eye mixed display device based on light intensity of what the user is gazing at (ABSTRACT of Balan).  Still another reason for the modification as taught by Song is to suitably improve contrast between a gaze region and a non-gaze region (paragraph[0047] of Song).
Still furthermore, as mentioned above in regard to claim 13, Qin, Balan, and Song are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem suitably detecting, with the detection device, an eye of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Qin based on Balan and Song to have a contrast adjusting apparatus; a brightness adjustment unit; wherein the display region viewed by the user further comprises a non-gaze region located outside the gaze region; and the brightness adjustment unit is configured to adjust brightness of the gaze region and brightness of the non-gaze region, to make the brightness of the gaze region different from the brightness of the non-gaze region.  One reason for the modification as taught by Balan is to Balan).  Still another reason for the modification as taught by Song is to suitably improve contrast between a gaze region and a non-gaze region (paragraph[0047] of Song).
Also, in regard to independent claims 5 and 13 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A.’ and ‘B.’, summarized above, also applies to respective dependent claims.
















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621